Examiner’s Amendments

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Delete the title (i.e. “DEVICE, FLUID TESTING KIT AND USES THEREOF …..P34321USN1/SNB”), and in its place change the title to - - DEVICE, FLUID TESTING KIT AND USES THEREOF -- .

Authorization for this examiner’s amendment was given in an interview with Kassandra Ricklefs on Jan 20, 2022.






/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861